Order, Supreme Court, New York County (Eugene Nardelli, J.), entered on June 29, 1990, which denied plaintiff’s motion pursuant to CPLR article 31 for an order compelling discovery, converted defendants’ cross motion pursuant to CPLR 3211 for dismissal of the complaint to a motion for summary judgment, and granted that motion to the extent of declaring that defendant David Dinkins properly appointed defendant Ellen Gesmer to defendant Rent Guidelines Board of the City of New York, unanimously affirmed, without costs.
Defendant Gesmer, as an appointed "public member” of the Rent Guidelines Board, was required to "have had at least five years experience in either finance, economics or housing” (Administrative Code of City of New York § 26-510 [a]). Plaintiff argues that defendant Gesmer does not meet this standard because her 11 years of experience in housing matters were as a lawyer, did not involve full-time pursuit of housing activities, and included substantial tenant advocacy. Neither absolute impartiality in landlord-tenant matters nor any other of plaintiff’s proposed criteria has a basis in the plain meaning of the Administrative Code, and we decline to read any such additional qualifications into the Administrative Code.
Additional discovery is not required. The record as it now stands contains more than an adequate basis to evaluate defendant Gesmer’s qualifications, which meet the statutory criteria. Concur—Murphy, P. J., Ross, Ellerin and Smith, JJ.